Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 17-18, 20, 24-25, and 30 are pending.
	Claims 17-18, 20, 24-25, and 30 are examined on the merits.

Claim Objections
Claims 17 and 18 are objected to because of the following:  the claims recite "said DNA editing agent" without introducing a DNA editing agent earlier in the claims.  In claim 1 a genome editing agent is recited and to a person of ordinary skill in th  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject 
	Claim 17 is drawn to a method of selecting plant cells comprising a genome editing event comprising, transforming cells of a plant with the nucleic acid construct of claim 1, selecting transformed cells exhibiting fluorescence using flow cytometry or imaging, and culturing transformed cells comprising said genome editing event.  In claim 17 section (a) transformation of plant cells could be transient or stable.  In the specification the applicants describe transient transformation of plant cells, fluorescence activated cell sorting, and culturing of plant cells.  The claimed invention includes plant cells that have been stably transformed with the construct of claim 1 but the specification does not provide description for how to perform this method using the stable transformation of plant cells.  The method using stably transformed plant cells would require additional steps and would follow a different protocol to that described in the specification, specifically it would require an inducible recombinase or other method of removing the integrated transgene, otherwise regardless of the length of the culturing step it would not be possible to obtain cells which comprise a genome editing event generated but lack DNA encoding said DNA editing agent.  Therefore, claim 17 is rejected as failing to describe the invention in a way that conveys the inventors had possession of the claimed invention.  Additionally, claims 18, 20-25, and 30 are rejected for depending on a claim lacking written description.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20 the phrases “and/or comprises a structure- selective enzyme that recognizes and cleaves mismatched DNA” and “comprises sequencing” are indefinite because a structure-selective enzyme that recognizes and cleaves mismatched DNA would not be able to validate the loss of expression of a fluorescent reporter and or a DNA editing agent.  When using sequencing to identify loss of expression of a fluorescent reporter of DNA editing agent there would be a high false negative rate, therefore other methods would normally be used by one of ordinary skill in the art, however using sequencing is well established in the art to identify the presence of a mutation in a cell which has undergone gene editing.  
The specification teaches validating both the presence of a genome editing event and the absence of a genome editing agent or fluorescent reporter.  However, the language of the claim, specifically “comprises sequences and/or comprises a structure-selective enzyme that recognizes and cleaves mismatched DNA” applies only to detecting the mutation in the genome, as described on page 38 of the instant specification in lines 23-31, not to confirming the absence of the genome editing agent or fluorescent reporter.  
This introduces more than one scope of the claims; one where the validation is of the loss of expression of a fluorescent reporter and DNA editing agent through imaging or sequencing and a second where the validation is of the loss of expression of a fluorescent reporter and DNA editing agent as well as the activity of the DNA editing agent.  The claim is rejected as indefinite for failing to clearly set forth the metes and bounds of the claims.  
claim 25 the phrase “at least 60-100 days” is indefinite because it recites at least and then a range which introduces more than one scope of the claims.  It is unclear whether a cell that is cultured for more than 100 days is included in the scope of the claims or whether the scope of the claims includes a culturing step of only 60-100 days.  Therefore, the claim is rejected as indefinite for failing to clearly set forth the metes and bounds of the claims.  In order to ensure compact prosecution the examiner suggests removing “at least” from the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 18, 20, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Duda, High-Efficiency genome editing via 2A-coupled co-expression of fluorescent proteins and zinc finger nucleases or CRISPR/Cas9 nickase pairs, Nucleic Acid Research, 2014, Col. 42, No. 10, in view of Birnbaum Cell type–specific expression profiling in plants via cell sorting of protoplasts from fluorescent reporter lines, Nature Methods, Vol.2 No.8, August, 2005, and in further view of Breyer, Alternatives to Antibiotic Resistance Marker Genes for In Vitro Selection of Genetically Modified Plants – Scientific Developments, Current Use, Operational Access and Biosafety Considerations, Critical Reviews in Plant Sciences, May 20, 2014, Pages 286-330.

Claims 17, 18, 20, 24, and 30 are drawn to a method of selecting cells comprising a genome editing event, the method comprising: (a) transforming cells of a plant of interest with the nucleic acid construct of claim 1 which is a nucleic acid construct comprising: (i) a nucleic acid sequence encoding a genome editing agent; (ii) a nucleic acid sequence encoding a fluorescent reporter which is detectable by fluorescent activated cell sorter, said nucleic acid sequence encoding said genome editing agent and said nucleic acid sequence encoding said fluorescent reporter being operatively linked to a plant promoter; (b) selecting transformed cells exhibiting fluorescence emitted by said fluorescent reporter using flow cytometry or imaging; and (c)culturing said transformed cells comprising said genome editing event by said DNA editing agent for a time sufficient to lose expression of said DNA editing agent so as to obtain cells which comprise a genome editing event generated by said DNA editing agent but lack DNA encoding said DNA editing agent (Claim 17).  The method of claim 17 further comprising validating in said transformed cells loss of expression of said fluorescent reporter and/or said DNA editing agent following the culturing step (Claim 18).  Claim 20 is drawn to the method of claim 18, wherein said validating is by imaging and/or comprises sequencing.  The method of claim 17, wherein step (b) is effected 24-72 hours following step (a) (Claim 24).  The method of claim 17 wherein said genome editing event does not comprise an introduction of foreign DNA into a genome of the plant of interest that could not be introduced through traditional breeding (Claim 30).  
With respect to claims 17, 18, 24, 20, and 30 Duda teaches all of the limitations of claim 1.  Specifically, Duda teaches a nucleic acid construct containing a nuclease and fluorescent protein linked 
With respect to claims 17, 18, 20, 24, and 30 Duda does not teach the method wherein the target cell is a plant cell, validation of fluorescent reporter negative cells through imaging, or provide motivation to generate a non-transgenic genome edited plant. 
With respect to claims 17, 18, 20, 24, and 30 Birnbaum teaches the use of fluorescence-activated cell sorting to sort a transformed population of protoplasts (Birnbaum, Page 615, Abstract).  Additionally, Birnbaum teaches the use of an epifluorescence microscope to detect the presence of GFP expression (Page 617, Paragraph 5, Sentence 1).   
With respect to claims 17, 18, 24, and 30 Breyer teaches the use of selectable marker genes in to select transformed cells and the motivation to generate a plant with a genetic modification but without the presence of a selectable marker gene (Breyer, Page 287, Abstract).  The instant application uses a selectable marker gene, a gene editing agent, and a specific technique to generate plants with a specific mutation but lacking the selectable marker gene.  Breyer teaches the use of a selectable marker 
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the method of Duda by performing it on plant cells as described in Birnbaum in order to generate a plant lacking the selectable marker as taught in Breyer.
  It would have been obvious to apply the method of Birnbaum to the method of Duda because the method of Duda was found to “greatly increase genome editing efficiencies of ZFNs as well as CRISPR/Cas9” while Birnbaum describes the method as being able to “isolate large numbers of cells” in plants.  Additionally, it would have been obvious to one of ordinary skill in the art to validate the loss of expression of the fluorescent reporter through imaging with a fluorescence microscope because this a standard technique in molecular biology to detect the expression of a fluorescent protein.  Finally, because the two methods relate to the same field but differ in the specific construct cells were transformed with and the type of cells transformed, due to the close nature of the methods it would be obvious to combine the two methods and have predictable results.  The person of ordinary skill in the art would have a reasonable expectation of success because the references both refer to fluorescence activated cell sorting.  
It would have been obvious to use the method of Duda on a plant cell to generate a non-transgenic genome edited plant cell.  Essentially, the method of Duda is transforming an animal cell with a vector comprising a selectable marker, selecting for cells comprising that selectable marker, and then using a technique to isolate selected cells that have lost the selectable marker.  Breyer teaches transformation of plant cells with a vector comprising a selectable marker, selection of plant cells expressing that selectable marker, and then several different methods including site-specific recombination to generate cells without the selectable marker (Breyer, Page 299, Column 1, Paragraph .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Duda High-Efficiency genome editing via 2A-coupled co-expression of fluorescent proteins and zinc finger nucleases or CRISPR/Cas9 nickase pairs, Nucleic Acid Research, 2014, Col. 42, No. 10   in view of Birnbaum Cell type–specific expression profiling in plants via cell sorting of protoplasts from fluorescent reporter lines, Nature Methods, Vol.2 No.8, August, 2005, in further view Breyer, Alternatives to Antibiotic Resistance Marker Genes for In Vitro Selection of Genetically Modified Plants – Scientific Developments, Current Use, Operational Access and Biosafety Considerations, Critical Reviews in Plant Sciences, May 20, 2014, Pages 286-330, and finally in further view of Yamada, Plant regeneration from protoplast-derived callus of rice (Oryza sativa L.), Plant Cell Reports Issue 5, (1986).
	Claim 25 is drawn to the method of claim 17 wherein cells are cultured for 60-100 days after being isolated using fluorescence activated cell sorting and/or where the culturing step occurs in the absence of an effective amount of antibiotics.
	With respect to claim 25 Duda in view of Birnbaum, and in further view of Breyer teaches all of the limitations of claim 17.  See above.

	Yamada teaches the initial culturing of protoplasts for 40-50 days and then an additional subculturing step for 17 days (Yamada, Page 86, Column 1, Paragraph 5-Column 2, Paragraph 1).  Additionally, this culturing occurred in the absence of antibiotics.
	At the time of filing it would have been prima facie obvious to a person of ordinary skill in the art to modify the method of Duda in view of Birnbaum and in further view of Breyer to culture sorted protoplasts as described by Yamada.  This would have been obvious because the method of Yamada is an established method to culture protoplasts and allows for the generation a plant from a population of protoplasts and the method of Duda in view of Birnbaum and in further view of Breyer allows for the isolation of specific protoplasts.  It would be obvious to combine the two references in order to culture protoplasts after sorting those cells.  A person of ordinary skill in the art would understand that this method can be used to generate plants with specific mutations in parthenocarpic crop species and would therefore have motivation to combine the inventions in order to culture protoplasts and then use the protocol taught by Yamada to culture a new plant.  Additionally, it would be obvious to culture plant cells that have undergone FACS in media without antibiotics as described in Yamada because selection has been carried out through FACS and it is known to a person of ordinary skill in the art that there is an increased chance of integration of a plasmid into the genome of the plant cell when plant cells are cultured under antibiotic selection, which would prevent the development of plant cells comprising a genome editing event without the presence of a genome editing agent.  The person of ordinary skill in the art would have a reasonable expectation of success because the references relate to the culture of protoplasts.
Conclusion
	All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663